—Order of disposition, Family Court, New York County (Michael Gage, J.), entered April 7, 1992, adjudicating appellant a juvenile delinquent upon a finding that she committed an act which, if committed by an adult, would constitute the crime of obstruction of governmental administration, and placing her on probation for 12 months, unanimously affirmed.
There is no merit to appellant’s claim that the court’s finding that she was guilty of obstruction of governmental administration is inherently inconsistent with the finding that she was innocent of the charge of resisting arrest. Since the elements of the crime of obstruction of governmental administration are separate and distinct from those of resisting arrest, there is no inherent inconsistency in the court’s finding. Concur — Sullivan, J. P., Rosenberger, Wallach and Kupferman, JJ.